DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-14 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13, 14 and 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 and 14 recite the limitation “the electrically conductive polymeric material” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim as a result of the amendment.  The examiner assumes that these claims read similar to the removed portion of claim 4 wherein at least one electrode compromises an electrically conductive polymer.
Claim 16 recites the limitation "the treatment regime" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The examiner assumes the claim should recite the “actuation profile”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sama (US Publication 2016/0317803) in view of Fulton, III (US Publication 2015/0093716).
Referring to Claim 1, Sama teaches a retainer-less device for training oral muscle tone, the device comprising. a mouthpiece having a first and second arm (e.g. Figure 10, Element 131) extending from a base (e.g. Figure 10, Element 130) and diverging away from one another (e.g. Figure 10, Paragraph [0024] and claim 26) and each carrying at least one electrode on a flange extending from each arm (e.g. Figure 10, electrodes 132a and 133a), electrical circuitry operatively connected to said at least one electrode (e.g. Paragraph [0012] discloses electrical circuitry operatively connected to the electrode), said at least one electrode configured to direct electrical stimulation to one or more oral muscles (e.g. Paragraph [0025] discloses electrical stimulation device for training one or more oral muscles), and a connector configured to couple with a control unit (e.g. Figure 10, Element 136); a control unit configured to connect to the mouthpiece, the control unit comprising a controller configured to apply an actuation profile to increase oral muscle tone (e.g. Paragraph [0037]). However, Sama does not disclose wherein the base is bent and configured to extend over a user's bottom lip.
 	Fulton, III teaches that it is known to use an oral device comprising an extension component that extends out of the mouth and over the lower lip as set forth in Figure 1A, Element 12 and Paragraph [0045] to provide a reduction in torque on the mouth making holding the device connected to the control unit easier and/or more user friendly to be held without having the control unit sticking straight out from the subject’s face. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Sama, with the base is bent and configured to extend over a user's bottom lip as taught by Fulton, III, since such a modification would provide the predictable results of a reduction in torque on the mouth making holding the device connected to the control unit easier and/or more user friendly to be held without having the control unit sticking straight out from the subject’s face.

Referring to Claim 2, Sama in view of Fulton, III teaches the device according to claim 1, wherein each of said first and second arms have a longitudinal axis from which the flanges extend as a continuation of the longitudinal axis from a free end of the arm, each flange (e.g. Figure 10, flanges 132 with electrodes 132a).
Claim(s) 4, 6-10, 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sama (US Publication 2016/0317803) in view of Beiski et al (US Publication 2009/0210032) and Fulton, III (US Publication 2015/0093716).

Referring to Claim 4, Sama teaches a device for training oral muscle tone, the device comprising a mouthpiece having joined first and second arms (e.g. Figure 10, Element 131) extending from a base (e.g. Figure 10, Element 130) and diverging away from one another (e.g. Figure 10, Paragraph [0024] and claim 26), each of said first and second arms having a longitudinal axis and having a flange extending as a continuation of the longitudinal axis from a free end of the arm, each flange carrying an at least one electrode (e.g. Figure 10, flanges 132 with electrodes 132a), electrical circuitry operatively connected to the electrode (e.g. Paragraph [0012] discloses electrical circuitry operatively connected to the electrode), wherein the at least one electrode is configured to electrically stimulate one or more oral muscles of a user (e.g. Paragraph [0025] discloses electrical stimulation device for training one or more oral muscles), and a connector configured to couple with a control unit (e.g. Figure 10, Element 136); a control unit configured to connect to the mouthpiece, the control unit comprising a controller configured to apply an actuation profile to increase oral muscle tone (e.g. Paragraph [0037]). However, Sama does not disclose said at least one electrode protruding proud of adjacent portions of the flange; and wherein the base is bent and configured to extend over a user's bottom lip.
 	Beiski et al teaches that it is known to use an intra-oral device with protrusions of the stimulating electrodes as set forth in Paragraph [0102] to provide improved contact with the muscles and/or nerves for treatment of the patient. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Sama, with protrusions of the stimulating electrodes as taught by Beiski et al, since such a modification would provide the predictable results of improved contact with the muscles and/or nerves for treatment of the patient. 	Fulton, III teaches that it is known to use an oral device comprising an extension component that extends out of the mouth and over the lower lip as set forth in Figure 1A, Element 12 and Paragraph [0045] to provide a reduction in torque on the mouth making holding the device connected to the control unit easier and/or more user friendly to be held without having the control unit sticking straight out from the subject’s face. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Sama, with the base is bent and configured to extend over a user's bottom lip as taught by Fulton, III, since such a modification would provide the predictable results of a reduction in torque on the mouth making holding the device connected to the control unit easier and/or more user friendly to be held without having the control unit sticking straight out from the subject’s face.

Referring to Claim 6, Sama in view of Beiski et al and Fulton, III teaches the device according to claim 4, wherein each of said first and second arms comprises two flanges extending therefrom, each of the flanges comprising a body portion (e.g. Figure 10, first flanges 132 with electrodes 132a and second flanges 133 with electrodes 133).  However, Sama does not disclose an electrode protruding proud of the surrounding area of each of the body portions.
 	Beiski et al teaches that it is known to use an intra-oral device with protrusions of the stimulating electrodes as set forth in Paragraph [0102] to provide improved contact with the muscles and/or nerves for treatment of the patient.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Sama, with protrusions of the stimulating electrodes as taught by Beiski et al, since such a modification would provide the predictable results of improved contact with the muscles and/or nerves for treatment of the patient.

Referring to Claim 7, Sama in view of Beiski et al and Fulton, III teaches the device according to claim 6, wherein the electrode of each flange is arranged, in use, to be located or locatable either side of a midline of the face of the user (e.g. Figure 10).

Referring to Claim 8, Sama in view of Beiski et al and Fulton, III teaches the device according to claim 4, wherein at least one of the flanges is shaped to cooperate with or approximate or accommodate a dorsal tongue surface (e.g. Figure 10, flange 132 and Paragraph [0091] discloses dorsal tongue surface 57 is in contact with the first contact flanges 132).

Referring to Claim 9, Sama in view of Beiski et al and Fulton, III teaches the device according to claim 6, wherein at least one of said flanges is shaped to cooperate with or approximate or accommodate a sublingual tongue surface (e.g. Figure 10, flange 133 and Paragraph [0091] discloses the sublingual tongue surface is in contact with the second contact flanges 133).

Referring to Claim 10, Sama in view of Beiski et al and Fulton, III teaches the device according to claim 4, wherein the mouthpiece is at least in part formed from a non-electrically conductive polymeric material, for example a silicone polymeric material (e.g. Paragraph [0090] discloses the mouthpiece 103 is formed of a silicon grade or a biocompatible grade plastic material).

Referring to Claim 12, Sama in view of Beiski et al and Fulton, III teaches the device according to claim 10, wherein the non- electrically conductive polymeric material at least partially surrounds the at least one electrode and electrical circuitry (e.g. Figure 10 electrodes 132a and 133a are surrounded by flanges 132 and 133 which are part of the mouth piece formed of a silicon grade or a biocompatible grade plastic material (Paragraph [0090])).

Referring to Claim 16, Sama in view of Beiski et al and Fulton, III teaches the device according to claim 4, wherein the treatment regime comprises an adjustable duration, intensity, frequency or combination thereof, wherein the treatment regime is configured to be adjusted by the user (e.g. Paragraph [0033] discloses and adjuster configured to enable a user to select from predetermined frequency settings and Paragraph [0038] discloses input mean for control or adjustment of  the frequency and/or pulse duration and/or intensity and/or amplitude and/or treatment duration).
Claim(s) 5, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sama (US Publication 2016/0317803) in view of Beiski et al (US Publication 2009/0210032) and Fulton, III (US Publication 2015/0093716), as applied above in claim 4, and further in view of Nemeh et al (US Publication 2014/0093832).

Referring to Claim 5, Sama in view of Beiski et al and Fulton, III teaches the device according to claim 4, except wherein the electric circuitry is formed from electrically conductive plastics material or an electrically conductive polymeric material. 	Nemeh et al teaches that it is known to use an oral device with electrodes fabricated from gold, copper, electrically-conductive silicone or electrically conductive polymers as set forth in Paragraph [0064] to provide a simple substitution of one known material for another which would provide delivery of electrical energy.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Sama, with electric circuitry fabricated from electrically conductive polymers as taught by Nemeh et al, since such a modification would provide the predictable results of a simple substitution of one known material for another which would provide delivery of electrical energy.

Referring to Claim 13, Sama in view of Beiski et al and Fulton, III teaches the device according to claim 4, except wherein the electrically conductive polymeric material comprises an electrically conductive silicone plastics material, for example an electrically conductive silicone rubber.
 	Nemeh et al teaches that it is known to use an oral device with electrodes fabricated from gold, copper, electrically-conductive silicone or electrically conductive polymers as set forth in Paragraph [0064] to provide a simple substitution of one known material for another which would provide delivery of electrical energy.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Sama, with electric circuitry fabricated from electrically conductive silicone as taught by Nemeh et al, since such a modification would provide the predictable results of a simple substitution of one known material for another which would provide delivery of electrical energy.
Referring to Claim 14, Sama in view of Beiski et al and Fulton, III teaches the device according to claim 4, except wherein the electrically conductive polymeric material comprises electrically conductive particles embedded within a polymeric matrix.
 	Nemeh et al teaches that it is known to use an oral device with electrodes fabricated from gold, copper, electrically-conductive silicone or electrically conductive polymers as set forth in Paragraph [0064] to provide a simple substitution of one known material for another which would provide delivery of electrical energy.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Sama, with electric circuitry fabricated from electrically conductive silicone (electrically conductive particles embedded within a polymeric matrix) as taught by Nemeh et al, since such a modification would provide the predictable results of a simple substitution of one known material for another which would provide delivery of electrical energy.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sama (US Publication 2016/0317803) in view of Beiski et al (US Publication 2009/0210032) and Fulton, III (US Publication 2015/0093716), as applied above in claim 10, and further in view of Pasquantonio et al (US Publication 2003/0003422).
Referring to Claim 11, Sama in view of Beiski et al and Fulton, III teaches the device according to claim 10, except wherein the non- electrically conductive polymeric material comprises a silicone rubber. 
 	Pasquantonio et al teaches that it is known to use medical device that operate inside the mouth comprising insulating materials of silicone rubber as set forth in Paragraph [0030] to provide a simple substitution of one known material for another which would provide insulation from electrical signals.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Sama, with non-electrically conductive material comprises a silicone rubber as taught by Pasquantonio et al, since such a modification would provide the predictable results of a simple substitution of one known material for another which would provide insulation from electrical signals.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Levicky whose telephone number is (571)270-3983. The examiner can normally be reached Monday-Thursday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792